Exhibit 10.2

Execution Version

FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of November 7, 2012, by and among AMSURG CORP., a Tennessee
corporation (the “Company”), the other Credit Parties signatory hereto, THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA and the other holders of Notes (as
defined in the Note Agreement defined below) that are signatories hereto
(together with their successors and assigns, the “Noteholders”).

W I T N E S S E T H:

WHEREAS, the Company and the Noteholders are parties to a certain Note Purchase
Agreement, dated as of May 28, 2010 (as amended by that certain First Amendment
to Note Purchase Agreement dated as of April 6, 2011, by that certain Second
Amendment to Note Purchase Agreement dated as of August 30, 2011, by that
certain Third Amendment to Note Purchase Agreement, dated as of June 29, 2012,
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Note Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Note Agreement),
pursuant to which the Noteholders have purchased Notes from the Company;

WHEREAS, the Company has requested that the Noteholders amend certain provisions
of the Note Agreement and, subject to the terms and conditions hereof, the
Noteholders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Company and the Noteholders agree as
follows:

1. Amendments Effective as of the Date Hereof.

(a) Section 2 of the Note Agreement is hereby amended by adding the following
new paragraph 2C:

“2C. Increase in Interest Rate.

As of November 7, 2012, the per annum interest rate applicable to the Notes
shall be increased by 2.00% to 8.04% per annum.”

(b) Exhibit A to the Note Agreement is hereby amended by deleting such Exhibit
in its entirety and substituting in lieu thereof Exhibit A to this Amendment.

2. Amendments Effective as of the Fourth Amendment Effective Date.

(a) Paragraph 5A of the Note Agreement is hereby amended by re-designating
clause (xi) thereof as clause (xii) and adding the following new clause
(xi) thereto:

“(xi) promptly after the sending or filing thereof, copies of all notices,
certificates and reports delivered pursuant to any Permitted Debt Document; and”



--------------------------------------------------------------------------------

(b) Paragraph 6A(1) of the Note Agreement is hereby amended by deleting such
paragraph in its entirety and substituting in lieu thereof the following:

“6A(1). Leverage Ratio. The Company shall maintain, on a consolidated basis and
as calculated at the end of each Fiscal Quarter, a Leverage Ratio of not greater
than 3.75 to 1.00.”

(c) Paragraph 6B of the Note Agreement is hereby amended by deleting such
paragraph in its entirety and substituting in lieu thereof the following:

“6B. Indebtedness.

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:

(i) Indebtedness arising under the Note Documents;

(ii) Indebtedness of the Company and its Subsidiaries existing on the date
hereof and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof (immediately prior to
giving effect to such extension, renewal or replacement) or shorten the maturity
or the weighted average life thereof (all Indebtedness existing on the date
hereof with a principal or committed amount outstanding equal to or greater than
$250,000 is set forth on Schedule 6B attached hereto);

(iii) Intercompany Loans not to exceed in the aggregate at any time outstanding
an amount equal to forty percent (40%) of the sum of EBITDA for the relevant
Four-Quarter Period, plus expense attributed to noncontrolling interests as
identified as the line item “noncontrolling interests” on Company’s Consolidated
Statements of Earnings;

(iv) Indebtedness in respect of Hedging Obligations permitted by paragraph 6K;

(v) Indebtedness under the Credit Agreement, including refundings, refinancings
and replacements thereof, and amendments or modifications to the Loan Documents;
provided, however, that the aggregate principal amount of such Indebtedness
shall not at any time exceed $625,000,000, and all Guarantees thereof by
Subsidiaries of the Company that have also guaranteed the Notes;

(vi) Indebtedness in respect of the Permitted Senior Unsecured Notes and any
Permitted Refinancing thereof;

(vii) Permitted Ratio Debt and any Permitted Refinancing thereof;

 

2



--------------------------------------------------------------------------------

(viii) Permitted Senior Secured Debt and any Permitted Refinancing thereof; and

(ix) Indebtedness that does not exceed the Debt Basket Amount at any time of
determination, inclusive of all amounts referenced in paragraph 6B(ii) above,
but specifically excluding all amounts referred in paragraph 6B(i), paragraph
6B(iii), paragraph 6B(iv), paragraph 6B(v), paragraph 6B(vi), paragraph 6B(vii)
and paragraph 6B(viii) above.

The Company will not, and will not permit any Subsidiary to, issue any preferred
stock or any other preferred equity interest that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by the Company or such Subsidiary at the
option of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interest described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Maturity Date.”

(d) Paragraph 6C of the Note Agreement is hereby amended by deleting such
paragraph in its entirety and substituting in lieu thereof the following:

“6C. Negative Pledge

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired, except for the following (collectively, “Permitted
Liens”):

(i) Liens securing the Obligations and Liens in favor of the Collateral Agent
pursuant to the Security Documents securing the “Obligations” (as defined in the
Credit Agreement as in effect on the date hereof or in any replacement Credit
Agreement to the extent that such definition is the same in all material
respects as that in effect on the date hereof) pari passu (and pursuant to the
Intercreditor Agreement) with the Obligations or the Permitted Senior Secured
Debt, all on a basis pari passu (and pursuant to the Intercreditor Agreement)
with the Obligations;

(ii) Permitted Encumbrances;

(iii) any Liens on any property or asset of the Company or any Subsidiary
existing on the Closing Day set forth on Schedule 6C; provided that (A) such
Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (B) only Liens securing Indebtedness or other obligations in
excess of $250,000 as of the Closing Day are required to be disclosed on
Schedule 6C;

(iv) Liens securing Indebtedness permitted under paragraphs 6B(iii) and 6B(ix)
above, provided that such Liens shall not encumber any of the Collateral; and

(vi) extensions, renewals, or replacements of any Lien referred to in paragraphs
(i) through (iii) of this paragraph; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.”

 

3



--------------------------------------------------------------------------------

(e) Paragraph 6I of the Note Agreement is hereby amended by deleting such
paragraph in its entirety and substituting in lieu thereof the following:

“6I. Restrictive Agreements.

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (i) except for restrictions in the
limited partnership agreements set forth on Schedule 6I on the ability of a
partner to transfer partnership interests, the ability of the Company or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Capital
Stock, to make or repay loans or advances to the Company or any other
Subsidiary, to Guarantee Indebtedness of the Company or any other Subsidiary or
to transfer any of its property or assets to the Company or any Subsidiary of
the Company; provided, that (1) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement, any other Note Document, the
Loan Documents or the Permitted Debt Documents so long as any such Permitted
Debt Documents do not restrict the ability of the Company or any of its
Subsidiaries to create, incur or permit to exist any Lien upon its assets to
secure the Obligations (other than (x) restrictions in the Permitted Senior
Unsecured Note Documents related to the maximum amount of the Obligations that
may be secured by Liens and (y) restrictions on the maximum amount of the
Obligations that may be secured by Liens in any other Permitted Debt Document so
long as such restrictions are no more restrictive than those set forth in the
Permitted Senior Unsecured Note Documents), (2) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (3) clause (i) shall not apply to restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions and conditions apply only to the property or assets securing
such Indebtedness and (4) clause (i) shall not apply to customary provisions in
leases restricting the assignment thereof.”

(f) Paragraph 6L of the Note Agreement is hereby amended by adding the following
new clause (iii) thereto:

“(iii) Without limiting clause (i) of this paragraph 6L, the Company shall not,
and shall not permit any Subsidiary to, change or amend the terms of any
Permitted Debt or any Permitted Debt Documents if the effect of such amendment
is to (A) increase the interest rate thereon, (B) change the dates upon

 

4



--------------------------------------------------------------------------------

which payments of principal or interest are due on such Permitted Debt other
than to extend such dates, (C) change any default or event of default other than
to delete or make less restrictive any default provision therein, (D) change any
covenant with respect to such Permitted Debt in any manner materially adverse to
the Company, any of its Subsidiaries or the holders of the Notes, (E) change the
redemption or prepayment provisions of such Permitted Debt other than to extend
the dates thereof or to reduce the amount of any such redemption or prepayment
or the premiums payable in connection therewith, (F) change or amend any other
term if such change or amendment would materially increase the obligations of
the obligor or confer additional material rights on the holder of such Permitted
Debt in a manner adverse to the Company, any of its Subsidiaries or the holders
of the Notes or (G) add any restrictions, directly or indirectly, on the right
or ability of (1) any Credit Party to make Restricted Payments or (2) of any
Credit Party to create or suffer to exist any Liens securing any of the
Obligations.”

(g) Paragraph 6R of the Note Agreement is hereby amended by deleting such
paragraph in its entirety and substituting in lieu thereof the following:

“6R [Intentionally Omitted].”

(h) Section 6 of the Note Agreement is hereby amended by adding the following
new paragraph 6T:

“Paragraph 6T. Prepayment of Permitted Debt.

The Company shall not, and shall not permit any of its Subsidiaries to, prepay,
redeem, purchase, defease or otherwise satisfy all or any portion of any
Permitted Ratio Debt or the Permitted Senior Unsecured Notes prior to the
scheduled maturity thereof; provided, however, that any Credit Party may
(A) make regularly scheduled or otherwise required repayments or redemptions of
any Permitted Ratio Debt or the Permitted Senior Unsecured Notes in accordance
with the terms of the respective Permitted Debt Documents (it being understood
that payments when due of regularly scheduled interest shall be permitted); and
(B) refinance and refund any Permitted Ratio Debt or the Permitted Senior
Unsecured Notes, as long as such refinancing or refunding is a Permitted
Refinancing; provided that, neither the Company nor any Subsidiary of the
Company shall make (or give any notice in respect of) any prepayment or
redemption in respect of any Permitted Ratio Debt or the Permitted Senior
Unsecured Notes as a result of any change of control, asset sale or similar
event under the respective Permitted Debt Documents if a Default or Event of
Default shall exist at such time or would result therefrom after giving effect
to any such prepayment or redemption on a pro forma basis.”

 

5



--------------------------------------------------------------------------------

(i) Paragraph 7A. of the Note Agreement is hereby amended by deleting clause
(xix) thereto in its entirety and substituting in lieu thereof the following new
clause (xix):

“(xix) any default or event of default (after giving effect to any grace period)
shall have occurred and be continuing under any Permitted Ratio Debt Documents
to the extent the Permitted Ratio Debt evidenced thereby is (or is intended to
be) subordinated to the Obligations (such Indebtedness, “Subordinated Debt”) or
the validity or enforceability of the subordination provisions thereof is
disaffirmed by or on behalf of any lender or holder party thereto, or any
Obligations fail for any reason to rank senior to such Subordinated Debt, or all
or any part of such Subordinated Debt is accelerated, is declared to be due and
payable is required to be prepaid or redeemed, in each case prior to the stated
maturity thereof;”

(j) Paragraph 10B of the Note Agreement is hereby amended by adding the
following new definitions in proper alphabetical order:

“Consolidated Secured Debt” shall mean, as of any date of determination, all
Consolidated Total Debt that is secured by a Lien on any assets (including
Equity Interests) of the Company or any of its Subsidiaries.

“Fourth Amendment” shall mean that certain Fourth Amendment to Note Purchase
Agreement, dated as of November 7, 2012, by and among the Company, the other
Credit Parties party thereto and the holders of the Notes party thereto.

“Fourth Amendment Effective Date” shall mean the date on which all of the
conditions set forth in Section 3 of the Fourth Amendment have been satisfied.

“Permitted Debt” shall mean Permitted Ratio Debt, Permitted Senior Secured Debt
and the Permitted Senior Unsecured Notes.

“Permitted Debt Disclosure Documents” shall mean the Permitted Ratio Debt
Disclosure Documents, the Permitted Senior Secured Debt Disclosure Documents and
the Permitted Senior Unsecured Note Disclosure Documents.

“Permitted Debt Documents” shall mean the Permitted Ratio Debt Documents, the
Permitted Senior Secured Debt Documents and the Permitted Senior Unsecured Note
Documents.

“Permitted Ratio Debt” shall mean any unsecured Indebtedness of the Company
(and, to the extent permitted by clause (f) immediately below, Subsidiaries of
the Company): (i) in the form of one or more series of senior unsecured notes or
loans or (ii) expressly subordinated to the Obligations on terms satisfactory to
the Required Holders in their sole discretion; provided that (a) such
Indebtedness will not mature prior to the date that is 180 days after the
Maturity Date, (b) such Indebtedness has no scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale event and customary acceleration rights
after an

 

6



--------------------------------------------------------------------------------

event of default) prior to the date that is 180 days after the Maturity Date,
(c) immediately prior to and after giving effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing, (d) immediately after giving effect thereto and to the use of the
proceeds thereof, the Leverage Ratio, calculated on a Pro Forma Basis, would not
exceed 3.50 to 1.00 as of the most recently ended Fiscal Quarter for which
financial statements have been delivered pursuant to paragraph 5A, (e) the
covenants, defaults, remedies and other terms of such Indebtedness are customary
for similar Indebtedness in light of then-prevailing market conditions and in
any event, when taken as a whole (other than interest rate and redemption
premiums), are not more restrictive to the Credit Parties than those set forth
in this Agreement (in each case, as reasonably determined by the Required
Holders), (f) such Indebtedness is not guaranteed by any Subsidiary of the
Company that is not a party to the Guaranty Agreement, and (g) such Indebtedness
is not secured by any Lien on any property or assets of the Company or any of
its Subsidiaries.

“Permitted Ratio Debt Disclosure Document” shall mean, if applicable, the
information or offering memorandum distributed in connection with the offering
of the Permitted Ratio Debt.

“Permitted Ratio Debt Document” shall mean, if applicable, (i) each of the notes
evidencing the Permitted Ratio Debt, (ii) the indenture, note purchase
agreement, securities purchase agreement, loan agreement or similar agreement
pursuant to which the Permitted Ratio Debt is issued or sold, (iii) any
subordination agreement subordinating the Permitted Ratio Debt, and (iv) any
other agreement, certificate, power of attorney or document related to any of
the foregoing.

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, replacement, refunding, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, replaced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest, fees, expenses and premium thereon, (b) the Indebtedness resulting
from any such modification, refinancing, replacement, refunding, renewal or
extension has (i) a final stated maturity date equal to or later than the date
that is final stated maturity date of, and (ii) a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, replaced, refunded, renewed, or
extended (calculated at the time of the incurrence of such Indebtedness),
(c) immediately prior to and after giving effect to the incurrence of such
modification, refinancing, replacement, refunding, renewal or extension, no
Default or Event of Default shall have occurred and be continuing, (d) such
modification, refinancing, replacement, refunding, renewal or extension does not
add guarantors or security from that which applied to such Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended, (e) to the extent
such Indebtedness being modified, refinanced,

 

7



--------------------------------------------------------------------------------

replaced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, replacement, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms
(taken as a whole) that are at least as favorable to the holders of the Notes as
those contained in the documentation governing the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended (as reasonably determined by
the Required Holders), (f) such modification, refinancing, replacement,
refunding, renewal or extension is incurred by the same Person or Persons who
are the obligors of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended and (g) the covenants, defaults, remedies and
other terms of such modification, refinancing, replacement, refunding, renewal
or extension of such Indebtedness are customary for similar modifications,
refinancings, replacements, refundings, renewals or extensions of such
Indebtedness in light of then-prevailing market conditions and in any event,
when taken as a whole, are not more restrictive to the Credit Parties than those
contained in the documentation governing such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended (as reasonably determined by
the Required Holders).

“Permitted Senior Secured Debt” shall mean any secured Indebtedness of the
Company (and, to the extent permitted by clause (v) immediately below,
Subsidiaries of the Company) in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Company or any
of its Subsidiaries other than the Collateral, (ii) the security documents
relating to such Indebtedness are substantially the same as the Security
Documents (with such differences as are reasonably satisfactory to the Required
Holders), (iii) such Indebtedness will not mature prior to the date that is 180
days after the Maturity Date, (iv) the amortization of any such Indebtedness
shall not exceed ten percent (10%) of the original principal balance of such
Indebtedness (at the time of issuance) in any year, (v) such Indebtedness is not
guaranteed by any Subsidiary of the Company that is not a party to the Guaranty
Agreement, (vi) the covenants, defaults, remedies and other terms of such
Indebtedness are customary for similar Indebtedness in light of then-prevailing
market conditions and in any event, when taken as a whole, are not more
restrictive to the Credit Parties than those set forth in this Agreement (in
each case, as reasonably determined by the Required Holders), (vii) immediately
prior to and after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing,
(viii) immediately after giving effect thereto and to the use of the proceeds
thereof, the Secured Leverage Ratio on a Pro Forma Basis would not exceed 2.75
to 1.00 as of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to paragraph 5A, and (ix) the holders of
such Indebtedness (or their representative) become a party to the Intercreditor
Agreement, on terms and conditions, and with such changes, as shall be
satisfactory to the Required Holders, and all necessary consents from the
parties to the Intercreditor Agreement shall have been obtained.

 

8



--------------------------------------------------------------------------------

“Permitted Senior Secured Debt Disclosure Document” shall mean, if applicable,
the information or offering memorandum distributed in connection with the
offering of the Permitted Senior Secured Debt.

“Permitted Senior Secured Debt Document” shall mean, if applicable, (i) each of
the notes evidencing the Permitted Senior Secured Debt, (ii) the indenture, note
purchase agreement, securities purchase agreement, loan agreement or similar
agreement pursuant to which the Permitted Senior Secured Debt is issued or sold,
(iii) any security documents related to the Permitted Senior Secured Debt, and
(iv) any other agreement, certificate, power of attorney or document related to
any of the foregoing.

“Permitted Senior Unsecured Notes” shall mean unsecured notes issued by the
Company (and Guarantees thereof by Subsidiaries of the Company that are party to
the Guaranty Agreement) on or before December 31, 2012 in an aggregate principal
amount not to exceed $275,000,000; provided that (i) such Indebtedness will not
mature prior to the date that is 180 days after the Maturity Date, (ii) such
Indebtedness has no scheduled amortization or scheduled payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (other than customary offers to repurchase upon a change of
control, asset sale event and customary acceleration rights after an event of
default) prior to the date that is 180 days after the Maturity Date,
(iii) immediately prior to and after giving effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing, (iv) such Indebtedness is not guaranteed by any Subsidiary of the
Company that is not a party to the Guaranty Agreement and (v) such Indebtedness
is not secured by any Lien on any property or assets of the Company or any of
its Subsidiaries.

“Permitted Senior Unsecured Note Disclosure Document” shall mean, if applicable,
the information or offering memorandum distributed in connection with the
offering of the Permitted Senior Unsecured Notes.

“Permitted Senior Unsecured Note Document” shall mean (i) each of the notes
evidencing the Permitted Senior Unsecured Notes, (ii) the indenture, note
purchase agreement, securities purchase agreement, loan agreement or similar
agreement pursuant to which the Permitted Senior Unsecured Notes are issued or
sold and (iii) and any other agreement, certificate, power of attorney or
document related to any of the foregoing.

“Secured Leverage Ratio” shall mean, as of any date of determination, the ratio
of (i) Consolidated Secured Debt to (ii) EBITDA for the Four-Quarter Period at
the time of determination.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining

 

9



--------------------------------------------------------------------------------

installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

(k) Paragraph 10B of the Note Agreement is hereby amended by replacing the
definition of “Pro Forma Basis” in its entirety with the following definition:

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant in paragraph 6A hereof or the Secured Leverage
Ratio, the calculation thereof after giving effect on a pro forma basis to
(x) the incurrence or repayment of any Indebtedness as if such Indebtedness had
been incurred or repaid on the first day of the Four-Quarter Period and (y) the
making of any Restricted Payment or any Investment by the Company or a
Subsidiary, if any, as if such Restricted Payment or Investment had been made on
the first day of the Four-Quarter Period.

(l) Paragraph 10B of the Note Agreement is hereby amended by deleting the terms
“Permitted Subordinated Debt” and “Subordinated Debt Documents” in their
entirety.

(m) Paragraph 11B of the Note Agreement is hereby amended by deleting clause
(i) of the third paragraph thereof in its entirety and substituting in lieu
thereof the following new clause (i):

“(i) the execution or delivery of this Agreement, the Notes, the other Note
Documents, any Permitted Debt Document, any Permitted Debt Disclosure Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby,”

3. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the holders of the Notes hereunder, it is understood and agreed that this
Amendment, including, without limitation, the amendments set forth in Section 1
of this Amendment, shall not become effective, and the Company shall have no
rights under this Amendment, until the Noteholders shall have received executed
counterparts to this Amendment from the Company, each of the Guarantors and the
Noteholders.

Without limiting the foregoing, the amendments set forth in Section 2 of this
Amendment shall not become effective until the Noteholders shall have received
(i) reimbursement or payment of their costs and expenses incurred in connection
with this Amendment or the Note Agreement (including reasonable fees, charges
and disbursements of King & Spalding LLP, counsel to the Noteholders), and
(ii) each of the following documents:

(a) A duly executed copy of an amendment to the Credit Agreement, in form and
substance satisfactory to the Noteholders and their counsel;

 

10



--------------------------------------------------------------------------------

(b) A copy of each Permitted Senior Unsecured Note Document and the Permitted
Senior Unsecured Note Disclosure Document, in each case certified as being
complete and correct by a Responsible Officer of the Company;

(c) Evidence that, immediately after giving effect on a Pro Forma Basis to the
incurrence of the Indebtedness evidenced by the Permitted Senior Unsecured Notes
on the Fourth Amendment Effective Date (after giving effect to the prepayment
described in Section 2(v) of the Credit Agreement amendment referred to in
clause (a) above), the Company shall have a Leverage Ratio of no greater than
3.75 to 1.00 as of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to paragraph 5A of the Note Agreement;

(d) An officer’s certificate, dated as of the Fourth Amendment Effective Date,
signed by the Secretary and a Responsible Officer of each Credit Party (together
with certifications as to incumbency and signatures of such officers) with
appropriate insertions and deletions, certifying that: (A) attached thereto are
copies of resolutions adopted by of the board of directors (or equivalent
thereof) of the Company, approving the execution, delivery and performance of
this Amendment and the other documents to be executed in connection herewith;
(B) there have been no changes in the articles of incorporation of the Company
from those delivered in connection with the closing of the Credit Agreement;
(C) no consents, approvals, authorizations, registrations, filings or orders are
required to be made or obtained under any Requirement of Law or Material
Contract of any Credit Party in connection with the execution, delivery,
performance, validity and enforceability of this Amendment and the Permitted
Senior Unsecured Note Documents or any of the transactions contemplated hereby
or thereby, except those which have been made or obtained and are in full force
and effect (with all applicable waiting periods, if any, having expired); and
(D) no Default or Event of Default exists immediately before giving effect to
amendments provided for herein and no Default or Event of Default will result
immediately after giving effect to amendments provided for herein;

(e) A written opinion of Bass Berry & Sims PLC, counsel to the Company and the
other Credit Parties, addressed to the holders of the Notes and covering such
matters relating to the Credit Parties, this Amendment, the replacement Notes,
the Permitted Senior Unsecured Note Documents executed in connection herewith
(which may include a reliance letter with respect to the opinions delivered in
connection with the offering of the Permitted Senior Unsecured Notes), and the
transactions contemplated herein and therein as the holders of the Notes shall
reasonably request, all in form and substance satisfactory to the holders of the
Notes and their counsel; and

(f) Such other documents, instruments, agreements, certifications and opinions
as any Noteholder may reasonably request.

4. Representations and Warranties. To induce the Noteholders to enter into this
Amendment, each Credit Party hereby represents and warrants to the Noteholders
that:

(a) The execution, delivery and performance by such Credit Party of this
Amendment (i) are within such Credit Party’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of such Credit Party’s certificate of
incorporation or bylaws or other organizational documents; (iv) do

 

11



--------------------------------------------------------------------------------

not violate any law or regulation, or any order or decree of any Governmental
Authority; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Credit Party or any of its Subsidiaries is a party or by which such
Credit Party or any such Subsidiary or any of their respective property is
bound; (vi) do not result in the creation or imposition of any Lien upon any of
the property of such Credit Party or any of its Subsidiaries; and (vii) do not
require the consent or approval of any Governmental Authority or any other
person;

(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms;

(c) After giving effect to this Amendment, the representations and warranties
contained in the Note Agreement and the other Note Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof;

(d) The execution, delivery, performance and effectiveness of this Amendment
will not: (a) impair the validity, effectiveness or priority of the Liens
granted pursuant to any Note Document, and such Liens continue unimpaired with
the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred, and (b) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens;

(e) Since the date of the most recent financial statements of the Company
described in paragraph 5A(i) of the Note Agreement, there has been no change
which has had or could reasonably be expected to have a Material Adverse Effect;
and

(f) As of the date hereof, the parties listed as signatories to this Amendment
represent a true, correct and complete list of the all the Credit Parties.

5. Reaffirmations and Acknowledgments.

(a) Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Company of this Amendment and jointly and severally ratifies and
confirms the terms of the Guaranty Agreement with respect to the indebtedness
now or hereafter outstanding under the Note Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Company to the Noteholders or any
other obligation of the Company, or any actions now or hereafter taken by the
Noteholders with respect to any obligation of the Company, the Guaranty
Agreement (i) is and shall continue to be a primary obligation of the
Guarantors, (ii) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty
Agreement.

(b) Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Collateral Agent under the Security Documents for the benefit of
the Noteholders and other secured parties are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the Note
Agreement, the Security Documents and the other Note Documents.

 

12



--------------------------------------------------------------------------------

6. Delivery of Notes. Promptly following the date hereof, the Company shall
deliver original replacement Notes in the form of Exhibit A to the Note
Agreement, as amended hereby, to each Noteholder.

7. Release. In consideration of the amendments contained herein, each Credit
Party hereby waives and releases each of the Noteholders from any and all claims
and defenses, known or unknown as of the date hereof, with respect to the Note
Agreement and the other Note Documents and the transactions contemplated
thereby.

8. Effect of Amendment. Except as set forth expressly herein, all terms of the
Note Agreement, as amended hereby, and the other Note Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Company and the other Credit Parties party
thereto to all holders of the Notes. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the holders of the Notes under the Note
Agreement, nor constitute a waiver of any provision of the Note Agreement. From
and after the date hereof, all references to the Note Agreement shall mean the
Note Agreement as modified by this Amendment. This Amendment shall constitute a
Note Document for all purposes of the Note Agreement.

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

10. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Note Agreement or an accord and
satisfaction in regard thereto.

11. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of the Noteholders in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Noteholders with respect
thereto.

12. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

13. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, any other holders of Notes from time to time and
their respective successors, successors-in-titles, and assigns.

 

13



--------------------------------------------------------------------------------

14. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Company and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

COMPANY: AMSURG CORP. By:  

/s/ Claire M. Gulmi

  Name:   Claire M. Gulmi   Title:   Executive Vice President, Chief Financial
Officer, and Secretary

[SIGNATURE PAGE TO FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS: AmSurg Holdings, Inc. AmSurg Anesthesia Management Services, LLC
AmSurg EC Topeka, Inc. AmSurg EC St. Thomas, Inc. AmSurg EC Beaumont, Inc.
AmSurg KEC, Inc. AmSurg EC Santa Fe, Inc. AmSurg EC Washington, Inc. AmSurg
Fresno CA, Inc. AmSurg Torrance, Inc. AmSurg Abilene, Inc. AmSurg Suncoast, Inc.
AmSurg Lorain, Inc. AmSurg La Jolla, Inc. AmSurg Hillmont, Inc. AmSurg Palmetto,
Inc. AmSurg Northwest Florida, Inc. AmSurg Ocala, Inc. AmSurg Maryville, Inc.
AmSurg Miami, Inc. AmSurg Burbank, Inc. AmSurg Melbourne, Inc. AmSurg El Paso,
Inc. AmSurg Crystal River, Inc. AmSurg Abilene Eye, Inc. AmSurg Inglewood, Inc.
AmSurg Glendale, Inc. AmSurg San Antonio TX, Inc. AmSurg San Luis Obispo CA,
Inc. AmSurg Temecula CA, Inc. AmSurg Escondido CA, Inc. AmSurg Scranton PA, Inc.
AmSurg Arcadia CA Inc. AmSurg Main Line PA, Inc. AmSurg Oakland CA, Inc. AmSurg
Lancaster PA, Inc. AmSurg Pottsville PA, Inc. AmSurg Glendora CA, Inc. AmSurg
Kissimmee FL, Inc. AmSurg Altamonte Springs FL., Inc. AmSurg New Port Richey FL,
Inc. AmSurg EC Centennial, Inc. AmSurg Naples, Inc.

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Illinois NSC, Inc. NSC Healthcare, Inc. NSC RBO West, LLC NSC RBO East, LLC Long
Beach NSC, LLC Torrance NSC, LLC Davis NSC, LLC Fullerton NSC, LLC San Antonio
NSC, LLC Austin NSC, LLC Twin Falls NSC, LLC Ardmore NSC, LLC Kenwood NSC, LLC
Towson NSC, LLC Wilton NSC, LLC NSC West Palm, LLC Tampa Bay NSC, LLC Coral
Springs NSC, LLC Weston NSC, LLC By:  

/s/ Claire M. Gulmi

  Name: Claire M. Gulmi   Title: Vice President, Secretary and Treasurer Austin
NSC, LP By:   Austin NSC, LLC, its general partner By:  

/s/ Claire M. Gulmi

  Name: Claire M. Gulmi   Title: Vice President, Secretary and Treasurer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

NOTEHOLDERS: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/

  Senior Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/

  Assistant Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By:  

Prudential Investment Management, Inc.,

as investment manager

  By:  

/s/

    Senior Vice President FORETHOUGHT LIFE INSURANCE COMPANY By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

  By:  

/s/

    Senior Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT A

[FORM OF NOTE]

AMSURG CORP.

8.04% SENIOR NOTE DUE [MAY     , 2020]

No. [    ]

PPN [                    ]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE: May 28, 2010

INTEREST RATE: 8.04% per annum

INTEREST PAYMENT DATES: May 28, August 28, November 28 and February 28 of each
calendar year, commencing on August 28, 2010

FINAL MATURITY DATE: MAY 28, 2020

PRINCIPAL PREPAYMENT DATES AND AMOUNTS: [$        ] on
May 28, August 28, November 28 and February 28 of each calendar year, commencing
on August 28, 2013, with the remaining unpaid principal amount due on the Final
Maturity Date

For Value Received, the undersigned, AmSurg Corp. (the “Company”), a corporation
organized and existing under the laws of the State of Tennessee, hereby promises
to pay to [                    ], or registered assigns, the principal sum of
[                            ] Dollars, payable on the Principal Prepayment
Dates and in the amounts specified above, and on the Final Maturity Date
specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the Interest Rate per annum
specified above if no Event of Default has occurred and is continuing, payable
on each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) on the unpaid balance hereof at the Default Rate (as defined in the Note
Purchase Agreement referred to below) if an Event of Default has occurred and is
continuing, and to the extent permitted by law on any overdue payment of
interest and any Yield-Maintenance Amount (as defined in the Note Purchase
Agreement referred to below), payable at the Default Rate on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand). Additional interest hereon may also be required pursuant to paragraph
2B of the Note Purchase Agreement referred to below.

Payments of principal of, interest on and any Yield-Maintenance Amount with
respect to this Note are to be made in lawful money of the United States of
America at such place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to
the Note Purchase Agreement, dated as of May 28, 2010 (as from time to time
amended, the “Note Purchase Agreement”), among the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount) and with the effect provided
in the Note Purchase Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE, IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

This Note is a replacement note for, and constitutes an amendment and
restatement of, that certain 6.04% Senior Note Due May 28, 2020, in the original
principal amount of $[        ] made and executed by the Company and payable to
the order of [                    ].

 

AMSURG CORP. By:  

 

Its:  

 